--------------------------------------------------------------------------------

EXHIBIT 10.1






AMENDED AND RESTATED EMPLOYMENT AGREEMENT




This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made effective
as of April 24, 2009 (“Effective Date”) by and between Equity One, Inc, a
Maryland corporation (the “Company”), and MARK LANGER (“Executive”) and amends,
restates and supersedes in its entirety that certain Employment Agreement, dated
as of January 2, 2008 between the Company and the Executive.


W I T N E S S E T H:


The Company desires to continue to employ Executive as of the Effective Date, on
the terms and conditions set forth in this Agreement, and Executive desires to
continue to be so employed.


IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:




Section 1.         Employment.  The Company hereby agrees to employ Executive
and Executive hereby agrees to such employment, on the terms and conditions
hereinafter set forth.


Section 2.         Term.  The period of employment of Executive by the Company
hereunder  shall commence on the Effective Date and shall continue through the
earlier of (x) December 31, 2011 (the “Expiration Date”) and (y) the termination
of such employment in accordance with Section 6 hereof (such period, as it may
be extended pursuant to the next sentence of this Section 2 being referred to as
the “Employment Period”).  Unless otherwise terminated, this Agreement and the
Employment Period automatically shall be renewed for successive one-year
periods, each expiring on the  anniversary of the Expiration Date next
succeeding the commencement of such one year period, unless either party gives
the other party written notice (such notice, a “Non-Renewal Notice”) at least
six months before the then scheduled expiration of the Employment Period of that
party’s intent to allow the Employment Period and this Agreement to expire.  Any
Notice of Non-Renewal shall be given in accordance with Section 15 hereof.  This
Agreement shall terminate upon the expiration or termination of Executive’s
employment (including, without limitation, any termination pursuant to Section 6
hereof), except for those provisions that survive any such termination of this
Agreement pursuant to Section 17 hereof.


Section 3.         Position and Duties. From the Effective Date and thereafter
during the Employment Period, Executive shall serve as Executive Vice President,
Chief Financial Officer and Chief Administrative Officer of the Company and
shall report solely and directly to the Chief Executive Officer of the
Company.  Executive shall have those powers and duties normally associated with
such position(s) and such other powers and duties as the Chief Executive Officer
may properly prescribe, provided that such other powers and duties are
consistent with Executive’s position(s).  Executive shall devote his full
business time, attention and energies to Company affairs as are necessary to
fully perform his duties for the Company (other than absences due to illness or
vacation).

 
 

--------------------------------------------------------------------------------

 

Section 4.         Place of Performance.  The principal place of employment of
Executive shall be at the Company’s corporate offices in North Miami Beach,
Florida.


Section 5.         Compensation and Related Matters.


(a)       Salary.  During the Employment Period, the Company shall pay Executive
an annual base salary of not less than $400,000 (“Base Salary”).  Executive’s
Base Salary shall be paid in approximately equal installments in accordance with
the Company’s customary payroll practices.  If the Company increases Executive’s
Base Salary, such increased Base Salary shall then constitute the Base Salary
for all purposes of this Agreement.  The Company may not decrease Executive’s
Base Salary during the Employment Period.


(b)       Annual Bonus.  Following each December 31 that occurs during the
Employment Period, the compensation committee (the “Compensation Committee”) of
the Board of Directors of the Company (the “Board”) shall review with the Chief
Executive Officer the Executive’s performance at least annually during each
calendar year of the Employment Period and cause the Company to award Executive
such cash bonus (“Bonus”) as the Compensation Committee shall reasonably
determine as fairly compensating and rewarding Executive for services rendered
to the Company and/or as an incentive for continued service to the Company with
a target Bonus (“Target Bonus”) amount equal to sixty-five percent (65%) of the
then Base Salary.  The amount of Executive’s Bonus shall be determined in the
discretion of the Compensation Committee in consultation with the Chief
Executive Officer and shall depend on, among other things, the Company’s
achievement of certain performance levels established by the Compensation
Committee; provided, however, that in no event shall the amount of Executive’s
Bonus be less than $150,000.  The Company shall pay any Bonus to Executive on or
before March 15th of the calendar year following the calendar year to which the
Bonus relates.


(c)           Restricted Stock and Stock Options.


(i)         On the Effective Date, the Company shall grant to Executive under
the equity compensation plans of the Company 50,000 shares of the Company’s
restricted stock.  Subject to Section 8 hereof, half of such shares of
restricted stock shall vest on the second anniversary of the Effective Date and
the remaining shares shall vest on the fourth anniversary of the Effective
Date.  Dividends on restricted stock shall be paid to Executive at such times as
dividends are paid to shareholders of the Company’s common stock.


(ii)        On the Effective Date, the Company shall grant to Executive under
the equity compensation plans of the Company options to purchase 100,000 shares
of the Company’s common stock.  Subject to Section 8 hereof, half of such
options shall vest on the second anniversary of the Effective Date and the
remaining options shall vest on the fourth anniversary of the Effective Date.

 
2

--------------------------------------------------------------------------------

 

(iii)       Following each December 31 that occurs during the Employment Period,
the Compensation Committee shall review with the Chief Executive Officer the
Executive’s performance and cause the Company to grant to Executive stock
options and/or shares of restricted stock in the amount that the Compensation
Committee shall reasonably determine as fairly compensating and rewarding
Executive for services rendered to the Company and as an incentive for continued
service to the Company; provided, however, that in no event shall the number and
terms of such award be less favorable than granting to the Executive options to
purchase 100,000 shares of the Company common stock.  In addition, if the
Employment Period is extended without termination pursuant to Section 2, then
following each December 31 that occurs during the Employment Period beginning
with December 31, 2013, the Executive shall receive, in addition to the options
described above, at least 12,500 shares of restricted stock. Subject to Section
8 hereof, stock options and shares of restricted stock so granted or issued
shall vest in equal installments on each of the first, second, third and fourth
anniversaries of the date of grant thereof.


(iv)       Any stock options granted to the Executive in accordance with this
Agreement shall have an exercise price equal to the closing price of a share of
the Company’s common stock on the principal stock exchange on which the
Company’s common stock is listed and traded and traded on the date of grant
thereof.  In addition, Executive shall have the right to exercise all vested
options within the six (6) month period immediately following Executive’s
termination of employment, provided, however, that in the event Executive
voluntarily terminates Executive’s employment (for other than Good Reason), or
the Company terminates Executive’s employment for Cause, Executive shall only
have ninety (90) days following termination of employment to exercise
Executive’s options.


(v)        In the event that the Company issues to the Executive a Notice of
Non-Renewal, all unvested restricted stock and options (granted hereunder or
otherwise) shall vest as of the last day of the Employment Period provided that
the Executive does not earlier terminate his employment or is not earlier
terminated by the Company for Cause.  The grant of options and/or restricted
stock to Executive shall be evidenced by a separate written agreement(s) to be
provided to Executive. In the event of any conflict between the terms of such
stock option or restricted stock agreement or the plan relating thereto and the
terms of this Agreement, the terms of this Agreement shall control.


(d)       Expenses.  The Company shall reimburse Executive for all reasonable
expenses incurred by him in the discharge of his duties hereunder, including
travel expenses, upon the presentation of reasonably itemized statements of such
expenses in accordance with the Company’s policies and procedures now in force
or as such policies and procedures may be modified with respect to all senior
executive officers of the Company.

 
3

--------------------------------------------------------------------------------

 

(e)       Vacation; Illness.  Executive shall be entitled to the number of weeks
of vacation per year provided to the Company’s senior executive officers, but in
no event less than three (3) weeks annually.  Executive shall be entitled to
take up to 30 days of sick leave per year; provided, however, that any prolonged
illness resulting in absenteeism greater than the sick leave permitted herein or
disability shall not constitute “Cause” for termination under the terms of this
Agreement.


(f)        Welfare, Pension and Incentive Benefit Plans.  During the Employment
Period, Executive (and his wife and dependents to the extent provided therein)
shall be entitled to participate in and be covered under all the welfare benefit
plans or programs maintained by the Company from time to time on terms no less
favorable than provided for any of its senior executives including, without
limitation, all medical, hospitalization, dental, disability, accidental death
and dismemberment and travel accident insurance plans and programs.  In
addition, during the Employment Period, Executive shall be eligible to
participate in and be covered under all pension, retirement, savings and other
employee benefit, perquisite, change in control and executive compensation plans
and any annual incentive or long-term performance plans and programs maintained
from time to time by the Company on terms no less favorable than provided for
any of its senior executives.


(g)       Automobile. During the Employment Period, the Company shall provide
Executive with an automobile allowance equal to $1,000.00 per month.


Section 6.         Termination.  Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:


(a)       Death.  Executive’s employment hereunder shall terminate upon his
death.


(b)       Disability.  If, as a result of Executive’s incapacity due to physical
or mental illness, Executive shall have been substantially unable to perform his
duties hereunder for an entire period in excess of one hundred twenty (120) days
in any 12-month period despite any reasonable accommodation available from the
Company, the Company shall have the right to terminate Executive’s employment
hereunder for “Disability”, and such termination in and of itself shall not be,
nor shall it be deemed to be, a breach of this Agreement.


(c)       Without Cause.  The Company shall have the right to terminate
Executive’s employment for any reason or for no reason, which termination shall
be deemed to be without Cause, and such termination in and of itself shall not
be, nor shall it be deemed to be, a breach of this Agreement.


(d)       Cause.  The Company shall have the right to terminate Executive’s
employment for Cause, and such termination in and of itself shall not be, nor
shall it be deemed to be, a breach of this Agreement.  For purposes of this
Agreement, the Company shall have “Cause” to terminate Executive’s employment
upon Executive’s:

 
4

--------------------------------------------------------------------------------

 

(i)         Breach of any material provisions of this Agreement;


(ii)        Conviction of a felony, capital crime or any crime involving moral
turpitude, including but not limited to crimes involving illegal drugs; or


(iii)       Willful misconduct that is materially economically injurious to the
Company or to any Company Affiliate.


For purposes of this Section 6(d), no act, or failure to act, by Executive shall
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company or
Company Affiliate; provided, however, that the willful requirement outlined in
paragraph (iii) above shall be deemed to have occurred if Executive’s action or
non-action continues for more than ten (10) days after Executive has received
written notice of the inappropriate action or non-action.  Failure to achieve
performance goals, in and of itself, shall not be grounds for a termination for
Cause.  For purposes of this Agreement, “Company Affiliate” means any entity in
control of, controlled by or under common control with the Company or in which
the Company owns any common or preferred stock or interest or any entity in
control of, controlled by or under common control with such entity thereof.


Cause shall not exist under paragraph (i) or (iii) above unless and until the
Company has delivered to Executive written notice of its determination that
Executive was guilty of the conduct set forth in paragraph (i) or (iii) and
specifying the particulars thereof in detail.  However, in the case of conduct
described in paragraph (i), Cause will not be considered to exist unless
Executive is given 30 days from the date of such notice to cure such breach, or
if the breach cannot be reasonably cured within such 30 day period, to commence
to cure such breach, to the satisfaction of the Company, within such 30 day
period.  If Executive has not cured such breach to the satisfaction of the
Company within 90 days after the date of such notice, the Company shall give a
Notice of Termination to Executive.  In the event a final determination is made
by a court of competent jurisdiction that the Company’s termination of Executive
under this Section 6(d) does not meet the definition of Cause, Executive will be
deemed to have been terminated by the Company without Cause.


(e)       Following Change in Control.  Within twelve (12) months after a Change
in Control occurs, Executive may resign his employment or his employment may be
terminated for any reason, including, without limitation, death or
Disability.  For purposes of this Agreement, such a termination of employment
(including, without limitation, as a result of such a resignation) is referred
to as “Termination Following Change in Control.”  For this purpose, a “Change in
Control” means:


(i)            Consummation by the Company of (A) a reorganization, merger,
consolidation or other form of corporate transaction or series of transactions,
in each case, other than a reorganization, merger or consolidation or other
transaction that would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities that represent
immediately after such transaction more than 50% of the combined voting power of
the voting securities of the Company or the surviving company or the parent of
the surviving company, or (B) a liquidation or dissolution of the Company or (C)
the sale of all or substantially all of the assets of the Company; or

 
5

--------------------------------------------------------------------------------

 

(ii)            Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided (A) that any person becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Securities Exchange Act of 1934) or (B) any individual appointed to
the Board by the Incumbent Board shall be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board; or


(iii)           The acquisition (other than from the Company) by any person,
entity or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, of more than 26% of either the then outstanding
shares of the Company’s common stock or the combined voting power of the
Company’s then outstanding voting securities entitled to vote generally in the
election of directors (hereinafter referred to as the ownership of a
“Controlling Interest”) excluding, for this purpose, any acquisitions by (A) the
Company or its subsidiaries, or (B) any person, entity or “group” that as of the
Effective Date beneficially owns (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) a Controlling Interest of the Company
or any affiliate of such person, entity or “group.”


Executive acknowledges and agrees that, notwithstanding anything in this
Agreement to the contrary, a Change in Control shall not be deemed to have
occurred for purposes of this Agreement if, after the consummation of any of the
events described in the definition of a Change in Control, Chaim Katzman remains
Chairman of the Board of the Successor Employer (as hereinafter defined) and if
Gazit, Inc. and its affiliates own in the aggregate 33% or more of the
outstanding voting securities of the Successor Employer.  For purposes of this
Agreement, the term “Successor Employer” shall mean the Company, the
reorganized, merged or consolidated Company (or the successor thereto), or the
acquiror (through merger or otherwise) of all or substantially all of the assets
of the Company, as the case may be.


(f)        Resignation Other Than Termination Following Change in
Control.  Executive shall have the right to resign his employment by providing
the Company with a Notice of Termination, as provided in Section 7.  If such
resignation occurs other than within twelve (12) months after a Change in
Control occurs, Executive’s resulting termination of employment shall be
considered as other than Termination Following Change in Control.  Any
termination pursuant to this paragraph shall not in and of itself be, nor shall
it be deemed to be, a breach of this Agreement.

 
6

--------------------------------------------------------------------------------

 

(g)       Resignation For Good Reason.  Executive shall have the right to resign
his employment for Good Reason.  For purposes of this Agreement, Executive shall
have Good Reason to terminate Executive’ employment upon:


(i)         the material breach by the Company of any of its agreements set
forth herein and the failure of the Company to correct such breach within thirty
(30) days after the receipt by the Company of written notice from Executive
specifying in reasonable detail the nature of such breach (the parties hereby
acknowledge that a change in the principal place of employment under Section 4
hereof to a location other than in Miami-Dade, Broward or Palm Beach County,
Florida, without the consent of Executive, shall constitute a material breach
hereof); or


(ii)        any substantial or material diminution of Executive’s
responsibilities including without limitation reporting responsibilities and/or
title.


Section 7.         Termination Procedure.


(a)        Notice of Termination.  Any termination of Executive’s employment by
the Company or by Executive (whether by resignation or otherwise) pursuant to
Section 6 of this Agreement, except termination due to Executive’s death
pursuant to Section 6(a), shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 15.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice that states the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so stated.


(b)       Date of Termination.  The effective date of any termination pursuant
to Section 6 of Executive’s employment by the Company or by Executive (whether
by resignation or otherwise) (the “Date of Termination”) shall be (i) if
Executive’s employment is terminated by his death, the date of his death, and
(ii) if Executive’s employment is terminated for any other reason by the Company
or by Executive (whether by resignation or otherwise), the date on which a
Notice of Termination is given or any later date (within thirty (30) days after
the giving of such notice) set forth in such Notice of Termination.


Section 8.         Compensation Upon Termination or During Disability.  If
Executive experiences a Disability or his employment terminates during the
Employment Period, the Company shall provide Executive with the payments and
benefits set forth below; provided, however, as a specific condition to being
entitled to any payments or benefits under this Section 8, Executive must have
resigned as a director, trustee and officer of the Company and all of its
subsidiaries and as a member of any committee of the board of directors of the
Company and its subsidiaries of which he is a member and must have joined the
Company in having executed a mutual release of both the Company and its
Affiliates as well as Executive, in the form attached hereto as Exhibit
A.  Executive acknowledges and agrees that the payments set forth in this
Section 8 constitute liquidated damages for termination of his employment during
the Employment Period, which the parties hereto have agreed to as being
reasonable, and Executive acknowledges and agrees that he shall have no other
remedies in connection with or as a result of any such termination.

 
7

--------------------------------------------------------------------------------

 

(a)        Disability; Death.  During any period that Executive fails to perform
his duties hereunder as a result of Disability, Executive shall continue to
receive his full Base Salary set forth in Section 5(a) and his full Bonus as set
forth in Section 5(b) until his employment is terminated pursuant to Section
6(b).  In addition, if Executive’s employment is terminated for Disability
pursuant to Section 6(b), or due to Executive’s death pursuant to Section 6(a),
in each case other than a Termination Following Change in Control:


(i)             the Company shall pay to Executive or his estate, as the case
may be, a lump sum payment as soon as practicable following the Date of
Termination equal to (A) his Base Salary, Accrued Bonus (as defined in Section
8(d) below) and accrued vacation pay through the Date of Termination, plus (B)
one of the following two amounts, as applicable, (1) if there is one year or
more remaining in the Employment Period, the sum of Executive’s then current
Base Salary for one year plus his Average Bonus (as defined in Section 8(d)
below), or (2) if there is less than one year remaining in the Employment
Period, the amount of Base Salary (as provided for in Section 5(a)) Employee
would have received through the end of the Employment Period plus his Average
Bonus pro rated for the portion of the fiscal year following the date of
termination through the end of the Employment Period;


(ii)            stock options and restricted stock granted to Executive prior to
the Date of Termination that were to vest based on the passage of time shall
fully vest as of the Date of Termination;


(iii)           the Company shall reimburse Executive, or his estate, as the
case may be, pursuant to Section 5(d) for reasonable expenses incurred, but not
paid prior to such termination of employment; and


(iv)           Executive or his estate or named beneficiaries shall be entitled
to any other rights, compensation and/or benefits as may be due to Executive or
his estate or named beneficiaries in accordance with the terms and provisions of
any agreements, plans or programs of the Company.


(b)       Termination By Company Without Cause, Termination by Executive for
Good Reason or Termination Following Change in Control.  If Executive’s
employment is terminated by the Company without Cause, Executive terminates his
employment with the Company for Good Reason, or if Executive resigns or is
terminated by reason of death or Disability and such resignation or termination
as a result of death or Disability is a Termination Following Change in Control:

 
8

--------------------------------------------------------------------------------

 

(i)             the Company shall pay to Executive his Base Salary, Accrued
Bonus and accrued vacation pay through the Date of Termination, as soon as
practicable following the Date of Termination;


(ii)            the Company shall pay to Executive as soon as practicable
following the Date of Termination a lump-sum payment equal to two (2) times the
sum of Executive’s then current Base Salary plus his Average Bonus;


(iii)            in the case of termination by the Company without Cause or
termination by Executive for Good Reason, stock options and restricted stock
granted to Executive prior to the Date of Termination that were to vest based on
the passage of time shall fully vest as of the Date of Termination;


(iv)           in the case of Executive’s resignation or his termination by
reason of death or Disability and such resignation or termination as a result of
death or Disability is a Termination Following Change in Control (A) stock
options and restricted stock granted to Executive prior to the Date of
Termination that were to vest based on the passage of time shall fully vest as
of the Date of Termination; and (B) if Executive’s Date of Termination precedes
the otherwise applicable end-date for a performance period for stock options or
restricted stock granted to Executive pursuant to Section 5(c), or granted to
Executive under any equity-based award program sponsored by the Company, a
percentage of such stock options or restricted stock shall vest as of the Date
of Termination equal to the period of time that has elapsed since the date of
award of such stock options or restricted stock compared to the total time
during the performance period stated in the award of such stock options or
restricted stock;


(v)           the Company shall reimburse Executive pursuant to Section 5(d) for
reasonable expenses incurred, but not paid prior to such termination of
employment; and


(vi)           Executive shall be entitled to any other rights, compensation
and/or benefits as may be due to Executive in accordance with the terms and
provisions of any agreements, plans or programs of the Company.


(c)        Termination by the Company for Cause or Resignation By Executive
Other Than Termination For Good Reason and other than  Termination Following
Change in Control.  If Executive’s employment is terminated by the Company for
Cause, or if Executive’s resignation is other than for Good Reason or other than
a Termination Following Change in Control:


(i)            the Company shall pay Executive his Base Salary and, to the
extent required by law or the Company’s vacation policy, his accrued vacation
pay through the Date of Termination, as soon as practicable following the Date
of Termination;

 
9

--------------------------------------------------------------------------------

 

(ii)            the Company shall reimburse Executive pursuant to Section 5(d)
for reasonable expenses incurred, but not paid prior to such termination of
employment, unless such termination resulted from a misappropriation of Company
funds;


(iii)           Executive shall be entitled to any other rights, compensation
and/or benefits as may be due to Executive in accordance with the terms and
provisions of any agreements, plans or programs of the Company; and


(iv)           All unvested stock options and unvested restricted stock granted
to Executive shall be forfeited.


(d)        Accrued Bonus.  If termination of Executive’s employment occurs as of
or after the end of any calendar year for which a Bonus would be payable to
Executive pursuant to Section 5(b) hereof, such termination is not for Cause and
such termination occurs prior to the date that bonuses for senior executives are
paid for such calendar year (including, without limitation, the Bonus), then
Executive (or his estate, as the case may be) shall be entitled to payment of
any Bonus that is earned for such calendar year without regard to whether such
termination of employment precedes the Bonus payment date.  If termination of
Executive’s employment occurs prior to the end of any calendar year for which a
Bonus would be payable to Executive pursuant to Section 5(b), such termination
is not for Cause or a voluntary termination by Executive (other than for Good
Reason or a Termination Following a Change of Control), then Executive (or his
estate, as the case may be) shall be entitled to payment of a pro rated portion
of the Bonus calculated as follows:  Executive’s Average Bonus shall be
multiplied by a fraction the numerator of which shall be the number of days in
such calendar year that elapsed prior to such termination of employment and the
denominator of which shall be 365.  The amount that Executive is entitled to
under either of the two preceding sentences shall be referred to in this
Agreement as the “Accrued Bonus”.  For purposes of this Agreement, the “Average
Bonus” shall mean the average annual Bonus, calculated by dividing (x) the
aggregate amount of the Bonuses received by Executive for each of three (3) most
recent full calendar years that elapsed during the Employment Period or such
lesser number of full calendar years if three full calendar years shall not have
so elapsed, and dividing such total by the number of such full calendar years.


(e)           Tax Payment by the Company.


(i)            If any amount or benefit paid or distributed to Executive
pursuant to this Agreement, taken together with any amounts or benefits
otherwise paid or distributed to Executive by the Company or any affiliated
company (collectively, the “Covered Payments”), are or become subject to the tax
(the “Excise Tax”) imposed under Section 4999 of the Code, or any similar tax
that may hereafter be imposed, the Company shall pay to Executive at the time
specified below an additional amount (the “Tax Reimbursement Payment”) such that
the net amount retained by Executive with respect to such Covered Payments,
after deduction of any Excise Tax on the Covered Payments and any Federal, state
and local income or employment tax and Excise Tax on the Tax Reimbursement
Payment provided for by this Section 8(e), but before deduction for any Federal,
state or local income or employment tax withholding on such Covered Payments,
shall be equal to the amount of the Covered Payments.

 
10

--------------------------------------------------------------------------------

 

(ii)            For purposes of determining whether any of the Covered Payments
will be subject to the Excise Tax and the amount of such Excise Tax:  (A) such
Covered Payments will be treated as “parachute payments” within the meaning of
Section 280G of the Code, and all “parachute payments” in excess of the “base
amount” (as defined under Section 280G(b)(3) of the Code) shall be treated as
subject to the Excise Tax, unless, and except to the extent that, in the good
faith judgment of the Company’s independent certified public accountants
appointed prior to the date of the Change in Control or tax counsel selected by
such accountants (the “Accountants”), the Company has a reasonable basis to
conclude that such Covered Payments (in whole or in part) either do not
constitute “parachute payments” or represent reasonable compensation for
personal services actually rendered (within the meaning of Section 280G(b)(4)(B)
of the Code) in excess of the allocable “base amount,” or such “parachute
payments” are otherwise not subject to such Excise Tax, and (B) the value of any
non-cash benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of Section 280G of the Code.


(iii)           For purposes of determining the amount of the Tax Reimbursement
Payment, Executive shall be deemed to pay:  (A) Federal income, social security,
Medicare and other employment taxes at the highest applicable marginal rate of
Federal income taxation for the calendar year in which the Tax Reimbursement
Payment is to be made, and (B) any applicable state and local income or other
employment taxes at the highest applicable marginal rate of taxation for the
calendar year in which the Tax Reimbursement Payment is to be made, net of the
maximum reduction in Federal income taxes that could be obtained by Executive
from the deduction of such state or local taxes if paid in such year.


(iv)           The Tax Reimbursement Payment (or portion thereof) provided for
above shall be paid to Executive not later than 10 business days following the
payment of the Covered Payments.


(v)            If the Excise Tax is subsequently determined by the Accountants
or pursuant to any proceeding or negotiations with the Internal Revenue Service
to be less than the amount taken into account hereunder in calculating the Tax
Reimbursement Payment made, Executive shall repay to the Company, at the time of
such determination, the portion of the prior Tax Reimbursement Payment that
would not have been paid if the reduced Excise Tax had been taken into account
in initially calculating the Tax Reimbursement Payment, plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(b) of the
Code.  Notwithstanding the foregoing, if any portion of the Tax Reimbursement
Payment to be refunded to the Company has been paid to any Federal, state or
local tax authority, repayment thereof shall not be required until actual refund
or credit of such portion has been made to Executive, and interest payable to
the Company shall not exceed interest received or credited to Executive by such
tax authority for the period it held such portion.  Executive and the Company
shall mutually agree upon the course of action to be pursued (and the method of
allocating the expenses thereof) if Executive’s good faith claim for refund or
credit is denied.

 
11

--------------------------------------------------------------------------------

 

(vi)           If the Excise Tax is later determined by the Accountants or
pursuant to any proceeding or negotiations with the Internal Revenue Service to
exceed the amount taken into account hereunder at the time the Tax Reimbursement
Payment is made (including, but not limited to, by reason of any payment the
existence or amount of which cannot be determined at the time of the Tax
Reimbursement Payment), the Company shall make an additional Tax Reimbursement
Payment in respect of such excess (plus any interest or penalty payable with
respect to such excess) at the time that the amount of such excess is finally
determined.


(f)         Tax Compliance Delay in Payment.  If the Company reasonably
determines that any payment or benefit due under this Section 8, or any other
amount that may become due to Executive after termination of employment, is
subject to Section 409A of the Internal Revenue Code of 1986 (“Code”), as
amended, and that Executive is a “specified employee,” as defined in Code
Section 409A, upon termination of Executive’s employment for any reason other
than death (whether by resignation or otherwise), no amount may be paid to
Executive earlier than six months after the date of termination of Executive’s
employment if such payment would violate the provisions of Code Section 409A and
the regulations issued thereunder, and payment shall be made, or commence to be
made, as the case may be, on the date that is six months and one day after the
termination of Executive’s employment, together with interest at the rate of
five percent (5%) per annum beginning with the date one day after the
termination of Executive’s employment until the date of payment.


Section 9.         Repayment By Executive. Executive acknowledges and agrees
that the bonuses and other incentive-based or equity-based compensation received
by him from the Company, and any profits realized from the sale of securities of
the Company, are subject to the forfeiture requirements set forth in the
Sarbanes-Oxley Act of 2002 and other applicable laws, rules and regulations,
under the circumstances set forth therein.  If any such forfeiture is required
pursuant to the Sarbanes-Oxley Act of 2002 or other applicable law, rule or
regulation, within thirty (30) days after notice thereof from the Company,
Executive shall pay to the Company the amount required to be forfeited.


Section 10.       Confidential Information; Ownership of Documents and Other
Property.


(a)        Confidential Information.  Without the prior written consent of the
Company, except as may be required by law, Executive will not, at any time,
either during or after his employment by the Company, directly or indirectly
divulge or disclose to any person, entity, firm or association, including,
without limitation, any future employer, or use for his own or others benefit or
gain, any financial information, prospects, customers, tenants, suppliers,
clients, sources of leads, methods of doing business, intellectual property,
plans, products, data, results of tests or any other trade secrets or
confidential materials or like information of the Company, including (but not by
way of limitation) any and all information and instructions, technical or
otherwise, prepared or issued for the use of the Company (collectively, the
“Confidential Information”), it being the intent of the Company, with which
intent Executive hereby agrees, to restrict him from disseminating or using any
like information that is not readily available to the general public.

 
12

--------------------------------------------------------------------------------

 

(b)       Information is Property of Company.  All books, records, accounts,
tenant, customer, client and other lists, tenant, customer and client street and
e-mail addresses and information (whether in written form or stored in any
computer medium) relating in any manner to the business, operations, or
prospects of the Company, whether prepared by Executive or otherwise coming into
Executive’s possession, shall be the exclusive property of the Company and shall
be returned immediately to the Company upon the expiration or termination of
Executive’s employment or at the Company’s request at any time.  Upon the
expiration or termination of his employment, Executive will immediately deliver
to the Company all lists, books, records, schedules, data, and other information
(including all copies) of every kind relating to or connected with the Company
and its activities, business, and customers.


Section 11.       Restrictive Covenant; Notice of Activities.


(a)        Restricted Activities.  During the Employment Period and for a period
of one (1) year after the expiration or termination of Executive’s employment,
whether by resignation or otherwise, (except if Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason, or if
Executive’s termination of employment constitutes a Termination Following Change
in Control or results due to non-renewal of this Agreement), Executive shall
not, without the prior written consent of the Company, directly or indirectly,
(i) enter into the employment of, render any services to, invest in, lend money
to, engage, manage, operate, own, or otherwise offer other assistance to or
participate in, as an officer, director, manager, employee, principal,
proprietor, representative, stockholder, member, partner, associate, consultant
or otherwise, any person or entity that competes, plans to compete or is
considering competing with the Company in any business of the Company existing
or proposed at the time Executive shall cease to perform services hereunder (a
“Competing Entity”) in any state in which the Company conducts material
operations (defined as accounting for 10% or more of the Company’s revenue), or
owns assets the value of which totals 10% or more of the total value of the
Company’s assets, at any time during the term of this Agreement (collectively,
the “Territory”); (ii) interfere with or disrupt or diminish or attempt to
disrupt or diminish, or take any action that could reasonably be expected to
disrupt or diminish, any past or present or prospective relationship,
contractual or otherwise, between the Company and any tenant, customer,
supplier, sales representative, consultant or employee of the Company; (iii)
directly or indirectly solicit for employment or attempt to employ, or assist
any other person or entity in employing or soliciting for employment, either on
a full-time or part-time or consulting basis, any employee (whether salaried or
otherwise, union or non-union) of the Company who within one year of the time
Executive ceased to perform services hereunder had been employed by the Company,
or (iv) communicate with, solicit, accept business or enter into any business
relationship with any person or entity who was a tenant or customer of the
Company or any present or future tenant or customer of the Company (including
without limitation tenants or customers previously or in the future generated or
produced by Executive), in any manner that interferes with or disrupts or
diminishes or might interfere with or might disrupt or diminish such tenant’s or
customer’s relationship with the Company, or in an effort to obtain such tenant
or customer as a tenant or customer of any person in the
Territory.  Notwithstanding the foregoing, Executive shall be permitted to own
up to a five percent equity interest in a publicly traded Competing Entity.

 
13

--------------------------------------------------------------------------------

 

(b)        Notice and Procedure.  Executive shall inform in writing any person
or entity that seeks to employ or engage him in any capacity, of his
noncompetition obligations under this Agreement, prior to accepting such
employment or engagement.  Executive shall also inform the Company in writing of
such prospective employment or engagement prior to accepting such employment or
engagement.  If the Company or the Executive has any concerns that any of
Executive’s proposed or actual post-employment activities may be restricted by,
or otherwise in violation of, this Section 11, such party shall notify the other
party of such concerns and, prior to the Company commencing any action to
enforce its rights under this Section 11 or Executive seeking a declaratory
judgment with respect to his obligations under this Section 11, the Company and
Executive shall meet and confer to discuss the prospective employment or
engagement, and shall provide the other party with an opportunity to explain why
such prospective employment or engagement either does or does not violate this
Section 11; provided, however, that Company’s obligations to give notice under
this clause and to meet with Executive before commencing any action shall not
apply if Executive has not provided notice before engaging in activities that
Company reasonably believes violate this Section 11.  Any such meeting shall
occur within three business days of notice and may be held in person or by
telephonic, video conferencing or similar electronic means.


Section 12.        Violations of Covenants.


(a)        Injunctive Relief.  Executive agrees and acknowledges that (i) the
services to be rendered by him hereunder are of a special and original character
that gives them unique value, (ii) that the provisions of Sections 10 and 11,
are, in view of the nature of the business of the Company, reasonable and
necessary to protect the legitimate interests of the Company, (iii) that his
violation of any of the covenants or agreements contained in this Agreement
would cause irreparable injury to the Company, (iv) that the remedy at law for
any violation or threatened violation thereof would be inadequate, and (v) that
the Company shall be entitled to temporary and permanent injunctive or other
equitable relief as it may deem appropriate without the accounting of all
earnings, profits, and other benefits arising from any such violation, which
rights shall be cumulative and in addition to any other rights or remedies
available to the Company.  Executive hereby agrees that in the event of any such
violation, the Company shall be entitled to commence an action, suit or
proceeding in any court of appropriate jurisdiction for any such preliminary and
permanent injunctive relief and other equitable relief.

 
14

--------------------------------------------------------------------------------

 

(b)       Enforcement.  The Company and Executive recognize that the laws and
public policies of the various states of the United States and the District of
Columbia may differ as to the validity and enforceability of certain of the
provisions contained herein.  Accordingly, if any provision of this Agreement
shall be deemed to be invalid or unenforceable, as may be determined by a court
of competent jurisdiction, this Agreement shall be deemed to delete or modify,
as necessary, the offending provision and to alter the balance of this Agreement
in order to render the same valid and enforceable to the fullest extent
permissible as aforesaid.


Section 13.       “Key Man” Insurance. At the request of the Company, Executive
agrees to facilitate the Company to purchase and maintain “Key Man Insurance” in
an amount desired by the Company for the benefit of the Company and to
reasonably cooperate with the Company and its designated insurance agent to
facilitate the purchase and maintenance of such insurance.


Section 14.        Successors; Binding Agreement.


(a)        Company’s Successors.  No rights or obligations of the Company under
this Agreement may be assigned or transferred except that the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.  As used in this Agreement,
“Company” shall mean the Company as herein before defined and any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company that
executes and delivers the agreement contemplated by this Section 14 or that
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.


(b)        Executive’s Successors.  No rights or obligations of Executive under
this Agreement may be assigned or transferred other than his rights to payments
or benefits hereunder, which may be transferred only by will or the laws of
descent and distribution.  Upon Executive’s death, this Agreement and all rights
of Executive hereunder shall inure to the benefit of and be enforceable by
Executive’s beneficiary or beneficiaries, personal or legal representatives, or
estate, to the extent any such person succeeds to Executive’s interests under
this Agreement.  Executive shall be entitled to select and change a beneficiary
or beneficiaries to receive any benefit or compensation payable hereunder
following Executive’s death by giving the Company written notice thereof.  In
the event of Executive’s death or a judicial determination of his incompetence,
references in this Agreement to Executive shall be deemed, where appropriate, to
refer to his beneficiary(ies), estate or other legal representative(s).  If
Executive should die following his Date of Termination while any amounts would
still be payable to him hereunder if he had continued to live, all such amounts
unless otherwise provided herein shall be paid in accordance with the terms of
this Agreement to such person or persons so appointed in writing by Executive,
or otherwise to his legal representatives or estate.

 
15

--------------------------------------------------------------------------------

 

Section 15.        Notice.  All notices or other communications that are
required or permitted hereunder shall be in writing and sufficient if delivered
personally, or sent by nationally-recognized, overnight courier or by registered
or certified mail, return receipt requested and postage prepaid, addressed as
follows:


To the Employer:
 
Equity One, Inc.
1600 NE Miami Gardens Drive
North Miami Beach, Florida 33179
Attention: General Counsel
 
 
To Executive:
 
Mark Langer
Equity One, Inc.
1600 NE Miami Gardens Drive
North Miami Beach, Florida 33179



or to such other address as any party may have furnished to the others in
writing in accordance herewith.  All such notices and other communications shall
be deemed to have been received (a) in the case of personal delivery, on the
date of such delivery, (b) in the case of delivery by nationally-recognized,
overnight courier, on the business day following dispatch and (c) in the case of
mailing, on the third business day following such mailing.


Section 16.        Attorneys’ Fees.  The Company shall reimburse Executive for
the reasonable attorneys’ fees and costs incurred by Executive in connection
with the review, negotiation and execution of this Agreement.  If either party
is required to seek legal counsel to interpret or enforce the terms and
provisions of this Agreement, the prevailing party in any action, suit or
proceeding shall be entitled to recover reasonable attorneys’ fees and costs
(including on appeal).


Section 17.       Miscellaneous; Survival.  No provisions of this Agreement may
be amended, modified, or waived unless such amendment or modification is agreed
to in writing signed by Executive and by a duly authorized officer of the
Company, and such waiver is set forth in writing and signed by the party to be
charged.  No waiver by either party hereto at any time of any breach by the
other party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party that are not
set forth expressly in this Agreement.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Florida without regard to its conflicts of law principles.  Each
party unconditionally and irrevocably agrees that the exclusive forum and venue
for any action, suit or proceeding shall be in Miami-Dade County, Florida, and
consents to submit to the exclusive jurisdiction, including, without limitation,
personal jurisdiction, and forum and venue of the Circuit Courts of the State of
Florida or the United States District Court for the Southern District of
Florida, in each case, located in Miami-Dade County, Florida.  Sections 8-12 and
14-23 of this Agreement shall survive any termination or expiration of this
Agreement and the Employment Period.

 
16

--------------------------------------------------------------------------------

 

Section 18.       Validity.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.  In the event that any provision or provisions contained in this
Agreement shall be deemed illegal or unenforceable, the remaining provisions
contained in this Agreement shall remain in full force and effect, and this
Agreement shall be interpreted as if such illegal or unenforceable provision or
provisions were not contained in this Agreement.


Section 19.       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


Section 20.       Entire Agreement.  This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, director, employee or representative of any party hereto in respect of
such subject matter.  Any prior agreement of the parties hereto in respect of
the subject matter contained herein is hereby terminated and canceled.


Section 21.       Withholding.  All payments hereunder shall be subject to any
required withholding of Federal, state and local taxes pursuant to any
applicable law or regulation.


Section 22.       Insurance; Indemnity. Executive shall be covered by the
Company’s directors’ and officers’ liability insurance policy, and errors and
omissions coverage, to the extent such coverage is generally provided by the
Company to its directors and officers and to the fullest extent permitted by
such insurance policies.  Nothing herein is or shall be deemed to be a
representation by the Company that it provides, or a promise by the Company to
obtain, maintain or continue any liability insurance coverage whatsoever for its
executives.  In addition, the Company shall enter into its standard indemnity
agreement by which Company commits to indemnify a Company officer in connection
with claims, suits or proceedings arising as a result of Executive’ service to
the Company.


Section 23.       Section Headings.  The section headings in this Agreement are
for convenience of reference only, and they form no part of this Agreement and
shall not affect its interpretation.


[Remainder of this Page Intentionally left Blank]

 
17

--------------------------------------------------------------------------------

 

The parties hereto have executed this Agreement effective as provided above.





 
EQUITY ONE, INC.
     
By:
 
/s/ Arthur L. Gallagher
   
Name:
Arthur L. Gallagher
   
Title:
EVP, General Counsel
   
Date: March 30, 2009
             
/s/ Mark Langer
  Mark Langer     Date: March 30, 2009





Exhibit A – Form of Release
 
 
18

--------------------------------------------------------------------------------